The bill of exceptions in the instant case was certified by the trial judge on the 5th day of October, 1945. Service of the bill of exceptions was perfected on the defendant on the 16th day of October, 1945. There was no waiver of service by the defendant in error or his attorneys. Therefore it appears that the bill of exceptions was not served within 10 days from the date it was signed and certified by the trial judge, in accordance with the Code, § 6-911. See annotations under catchword "Time" in that section of the Annotated Code. The motion of the defendant in error to dismiss the bill of exceptions for lack of proper service must be granted, and the bill of exceptions dismissed.
Writ of error dismissed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED FEBRUARY 2, 1946.